Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James O’Sullivan on 1/14/22.

The application has been amended as follows: 
In claim 1, line 3, after the word “arm”, delete—rotatably connected—and insert, “rotatable with respect”.
So now line 3 should read, “a delivery arm rotatable with respect to the polishing pad, wherein the”.

The following is an examiner’s statement of reasons for allowance: the limitation of at least one second nozzle mounted in the recess of the delivery arm, wherein the second nozzle has three second nozzle heads, one of the three second nozzle heads faces toward the polishing pad, and the other two of the three second nozzle heads face toward sidewalls of the recess, was not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diao (10/350,728), Lu et al. (7,052,374) and Leighton et al. (2010/0112917) were cited to show other examples of polishing delivery apparatuses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        January 14, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723